Citation Nr: 1821335	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  05-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a digestive disability.

2.  Entitlement to service connection for a digestive disability.

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a thyroid disability.

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for dizziness.

8.  Entitlement to service connection for brittle toenails.

9.  Entitlement to service connection for malabsorption.

10.  Entitlement to service connection for blocked circulation, left ankle, foot and leg.

11.  Entitlement to service connection for blocked circulation, right ankle, foot and leg.

12.  Entitlement to service connection for weight loss.

13.  Entitlement to service connection for right arm pain with scar tissue.

14.  Entitlement to service connection for a mouth disability.

15.  Entitlement to service connection for alcoholism.

16.  Entitlement to service connection for rosacea.

17.  Entitlement to service connection for chronic fatigue syndrome.

18.  Entitlement to service connection for a dental disorder, claimed as broken or missing teeth, to include as due to depression, for compensation purposes.

19.  Entitlement to service connection for a dental disorder, claimed as broken or missing teeth, to include as due to depression, for treatment purposes.

20.  Entitlement to special adaptive housing.

21.  Entitlement to a higher rate of disability pension benefits for 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1972.  The Veteran had subsequent service in the Air National Guard and Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010 the Board remanded this appeal for additional development.

In a July 2014 Supplemental Statement of the Case (SOC), the RO, in part, denied the Veteran's claim for service connection for a digestive disability without first addressing whether new and material evidence had been presented to reopen the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that the RO has denied claims for entitlement to service connection for schizophrenia; an acquired psychiatric disability to include chronic nervousness and depression; memory impairment; and a disorder due to personal assault separately.  However, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will accordingly consider entitlement to service connection for any and all psychiatric disorders.  The issue therefore has been recharacterized above.

Additionally, the Board also acknowledges that the Veteran was separately denied service connection for a digestive disease to include celiac disease and lactose intolerance; gastritis, also claimed as ulcers; cramps; H. Pylori; blockages by distensions; gastroesophageal reflux disease (GERD) and diarrhea.  The Board finds that Veteran's service connection claim includes any current digestive disorder that is reasonably encompassed by his reported symptomatology and has recharacterized this issue as service connection for a digestive disability as reflected on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (noting that when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim); see also Clemons; supra.

The Veteran requested, and was scheduled for hearing before a Veterans Law Judge in January 2018.  However, the Veteran failed to appear for this hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2017).

The issues of entitlement to service connection for a digestive disability, an acquired psychiatric disability, a heart disability, allergies, a thyroid disability, dizziness, brittle toenails, malabsorption, blocked circulation, left ankle, foot and leg; blocked circulation, right ankle, foot and leg; weight loss, right arm pain with scar tissue, a mouth disability, alcoholism, rosacea, chronic fatigue syndrome, a dental disorder, claimed as broken or missing teeth, to include as due to depression, for compensation purposes; a dental disorder, claimed as broken or missing teeth, to include as due to depression, for treatment purposes and entitlement to special adaptive housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed October 2005 rating decision, the RO denied service connection for a digestive disability. 

2.  Evidence received since the October 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a digestive disability.

3. For the year 2005, the Veteran failed to comply with VA's request to submit a Medical Expense Report.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.113 (2017).

2.  New and material evidence has been received since the October 2005 denial, and the claim of entitlement to service connection for a left shoulder disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for payment of a higher rate of nonservice-connected disability pension benefits for the year 2005 are not met.  38 U.S.C. §§ 1503, 1521 (2012); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

As discussed below, the appeal for entitlement to a higher rate of disability pension benefits for 2005 is determined based on the evidence of record regarding income.  The relevant issues of income and medical expenses have been addressed and a subsequent remand was directed as obtaining relevant income and expense information.  The Board finds there is no additional duties to notify or assist in this appeal as VA has made all reasonable attempts to obtain information that would support the appeal.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


I.  Claim to Reopen

The Veteran filed a claim for service connection for a digestive disability which was denied in an October 2005 rating decision on the basis that the evidence failed to show that the Veteran's digestive disability was related to his service.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the October 2005 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a digestive disability in March 2007. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the October 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the October 2005 rating decision includes a May 2012 correspondence from a private physician who noted that the Veteran had celiac disease and that it was likely that the food the Veteran ate while on active duty aggravated this condition.

The prior denial of service connection for a digestive disability was based on a lack of evidence that there was a relationship between the Veteran's digestive disability and his service.  The private physician's May 2012 correspondence indicated that the Veteran had a current digestive disability that was possibly aggravated by his service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a digestive disability have been met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

II.  Higher Disability Pension

For the year 2005, the Veteran was in receipt of nonservice-connected pension at a rate of $843.00, effective January 1, 2005 and at $877.00, effective December 1, 2005 due to a legislative adjustment. 

The maximum rate of improved pension is reduced by the amount of the countable annual income of the veteran.  38 C.F.R. § 3.23 (b).  For purposes of improved pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded.  38 U.S.C. § 1503 (2012); 38 C.F.R. § 3.271 (2017).

The types of income which are excluded from income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718 ; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272 (2017).

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272 (g). Social Security Administration (SSA) disability and survivor benefits are not excludable from countable income, but welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of improved pension.  See 38 C.F.R. § 3.272; VA ADJUDICATION PROCEDURE MANUAL (M21-MR), Part V.iii.1.I.58.b.

The maximum annual pension rate (MAPR) are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2017). 

Effective December 1, 2004, the maximum annual pension rate (MAPR) for a Veteran with one dependent was $10,162.00.  See Improved Disability Benefits Pension Rate Table.  Deducible medical expenses are those expenses that exceed five percent of the MAPR or $508.00.  38 C.F.R. § 3.23 (a) (3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.

The Veteran claims that for the year 2005, his pension rate should be higher.  Notably, in a November 2006 correspondence, the VA Pension Center denied a higher award based on the Veteran's contention that he had $404.04 of medical expenses during 2005 which resulted from a statement from the Veteran's physician indicating that the Veteran needed vitamin and mineral supplements for the remainder of his life.  The Pension Center noted that the $404.04 of medical expenses did not exceed 5 percent of his annual maximum pension rate which was $508.00.  As a result, the medical expenses could not be used to reduce the income.  

Notably, in his January 2007 Notice of Disagreement (NOD), the Veteran disputed that $404.04 was the designated total amount for his medical expenses in 2005.  The Veteran specifically asserted that he had sought treatment from outside specialists at his own expense during 2005 that were not accounted for in the medical expense total.  As noted by the September 2010 Board remand, the record did not include any completed Medical Expense Report (VA Form 21-8146) pertaining to the year 2005.  As a result, in September 2010, the Board remanded this issue to provide the Veteran with the opportunity to submit a completed Medical Expense Report with supporting documentation regarding his claimed medical expenses in 2005.  

The Board notes that the RO complied with the September 2010 Board remand instructions in a December 2012 letter which requested that the Veteran submit a completed Medical Expense Report (VA Form 21-8146) pertaining to the year 2005.  However, the Veteran did not respond. 

Accordingly, while the Board recognizes the Veteran contends that he incurred additional medical expenses in 2005, no information regarding any exclusions to his income for 2005 was provided. 

The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claim and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  In the present case, the Veteran has not submitted information regarding his income for the year 2005, which is necessary to determine whether he is entitled to higher pension benefits for that year.

As a result, the Board finds that entitlement to a higher rate of VA nonservice-connected pension benefits for the year 2005 is denied.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a digestive disability is reopened.

Entitlement to a higher rate of VA nonservice-connected pension benefits is denied.





REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

The Board notes that VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012).  

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the Veteran's claim for service connection for an acquired psychiatric disability, the Veteran specifically contended in a July 1994 statement that his service aggravated his psychiatric problems which he had experienced since childhood.

Additionally, on an April 1990 VA examination, the examiner noted that the Veteran had a schizophrenic disorder, paranoid type, and that the death of his mother in early childhood and conflict with his step-mother were seen as predisposing causes.

Notably, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  

The record demonstrates that the Veteran might have an acquired psychiatric disability that might have preexisted his service.  Notably, while the Veteran underwent VA examinations in April 1990 and March 1992 for his psychiatric disabilities, no etiology opinion was provided.

As a result, the Board finds that further development is warranted so an examiner can provide an opinion as to whether any acquired psychiatric disability that preexisted his service was not aggravated beyond its natural progression during service.  See 38 U.S.C. § 1153 (2012) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Additionally, the Board notes that further development and adjudication of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder may provide evidence in support of his claims for a dental disorder as the Veteran's contends that his dental disabilities are secondary to depression.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on those issues.  

Regarding the Veteran's claim for a digestive disability, as noted above, in a May 2012 correspondence, a private physician noted that the Veteran had celiac disease and that it was likely that the food the Veteran ate while on active duty aggravated this condition.  While the Veteran underwent VA examinations for digestive disabilities in June 1998, February 1990 and March 1992, etiology opinions were not provided.

Thus, the Board finds that the evidence currently of record is insufficient to resolve the claim for entitlement to service connection for a digestive disability, and that further opinion in connection with this claim is necessary for a fully informed evaluation of the claim on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).

Regarding the remaining issues, the Board notes that in September 2010, the Board remanded these issues in part to obtain the Veteran's complete service treatment records to include his Air National Guard and Air Force Reserves treatment records as well as his in-service dental records.  The Board specifically noted that if the records were not able to be obtained, a specific Formal Finding of Unavailability was to be made.

In December 2012, the RO submitted an online response to the Defense Personnel Records Information Retrieval System (DPRIS) which indicated that there was no record found for the Veteran.  However, the Board notes that no further development was conducted and a memorandum on a Formal Finding of Unavailability with respect to the complete service treatment records has not been associated with the claims file.  

Notably, additional service treatment records have been associated with the Veteran's claims file.  However, these do not include the Veteran's in-service dental records or his records from the Air National Guard and Air Force Reserves.

As a result, there has not been compliance with the Board's September 2010 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, these issues are once again being remanded to ensure compliance with the September 2010 remand directives in order to obtain the Veteran's complete service treatment records to include his Air National Guard and Air Force Reserves treatment records as well as his in-service dental records.

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  

Finally, the issue of entitlement to specially adapted housing is inextricably intertwined with the above claimed service connection issues.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  Attempt to obtain all service treatment records from the appropriate sources.  Specifically, attempt to obtain the Veteran's complete service treatment records to include his Air National Guard and Air Force Reserves treatment records as well as his in-service dental records.

If these documents do not exist or are not available, or further attempts to secure them would be futile, a negative response to that effect is required from the appropriate location(s), and a formal finding of unavailability must be made and associated with the record.  The Veteran should be accorded the opportunity to furnish such records directly to VA.  38 C.F.R. § 3.159 (e) (2017).

3.  After the above development has taken place, schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the nature, extent of severity, and etiology of any psychiatric disorder(s) which may have been present at any time during the pendency of this appeal.  The examiner should provide a diagnosis for any psychiatric disorder that existed during the pendency of this claim. 

After the record review and examination of the Veteran, the VA examiner should determine:

(i) Is it at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, is related to any incident of the Veteran's active duty service.

(ii) Is it clear and unmistakable (undebatable) that an acquired psychiatric disability preexisted the Veteran's enlistment into service?  

(iii) If so, is it clear and unmistakable (undebatable) that any preexisting acquired psychiatric disability was not permanently aggravated beyond its natural progress during the Veteran's active service.
 
All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After the above development has been accomplished, schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his digestive disability.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has a current digestive disability had its onset in or is etiologically-related to the Veteran's active service.  

In making this determination, the examiner should specifically address the May 2012 correspondence of a private physician in which he opined that the Veteran had celiac disease and that it was likely that the food the Veteran ate while on active duty aggravated this condition.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


